976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace R. BALDWIN, Plaintiff-Appellant,v.COUNTY of Guilford;  Walter A. Burch, a/k/a "Sticky,"Guilford County Sheriff, Defendants-Appellees.Wallace R. BALDWIN, Plaintiff-Appellant,v.COUNTY of Guilford;  Walter A. Burch, a/k/a "Sticky,"Guilford County Sheriff, Defendants-Appellees.
Nos. 92-6380, 92-6497.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 10, 1992Decided:  September 29, 1992

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge;  Paul Trevor Sharp, Magistrate Judge.  (CA-91-235-2)
Wallace R. Baldwin, Appellant Pro Se.
James Edwin Pons, County Attorney's Office, Greensboro, North Carolina, for Appellees.
M.D.N.C.
No. 92-6380 AFFIRMED, No. 92-6497 DISMISSED.
OPINION
Before PHILLIPS, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Wallace R. Baldwin seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988) and the magistrate judge's order denying leave to proceed in forma pauperis on appeal.  Our review of the record and the district court's order accepting the recommendation of the magistrate judge in No. 92-6380 discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Baldwin v. County of Guilford, No. CA-91-235-2 (M.D.N.C. Mar. 20, 1992).


2
In No. 92-6497, our review of the record discloses that because the parties did not consent to the magistrate judge's jurisdiction, proper review of the magistrate judge's order is in the district court.  This Court has no jurisdiction over the appeal.*   Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir. 1988);   Silberstein v. Silberstein, 859 F.2d 40, 41-42 (7th Cir. 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6380-AFFIRMED No. 92-6497-DISMISSED


*
 Because we have granted Baldwin leave to proceed in forma pauperis, further review in the district court is unnecessary